PER CURIAM.
Barbara Mann appeals a post-decretal order which granted her a judgment in the-amount of her former husband’s arrearage-in support payments, and which reduced' the amount of the future payments. She-urges error because (1) prior to entertaining the ex-husband’s petition for reduction-of support payments, the chancellor failed to make a finding that the husband was. unable to make himself current; (2) there-was insufficient evidence to justify a reduction in the amount of support previously agreed upon; (3) of the inadequacy ofr the attorney’s fee allowed.
The absence of an express finding is not a ground for reversal when the-record supplies the necessary basis for *887the decree. The record here supports the action of the chancellor under his broad ■discretion in such cases. See Blanton v. Blanton, 154 Fla. 750, 18 So.2d 902. In addition it appears that the absence of the wife and the children from the state contributed to the accumulation of the arrear-age.
Appellant has failed to demonstrate error under either of the remaining points. Cf., Fort v. Fort, Fla.1956, 90 So.2d 313; Moore v. Moore, Fla.App.1959, 113 So.2d 878.
Affirmed.